The defendant failed to appear before the justice of the peace,    (80) but appealed and filed, by leave of the court, his answer in the Superior Court.
There was evidence on the part of the plaintiff tending to show that in January, 1889, there was an oral agreement between the plaintiff and defendant, for the sale of the land in controversy to the defendant for $4,500, cash; that defendant moved some of his goods on the place; that early in February, 1889, he came to plaintiff and told him he was unable to raise the money, and the contract was rescinded, and defendant agreed to rent for 1889, and that one Everett should fix the amount of rent, which he afterwards did at $600; that defendant then moved his family upon the land and raised a crop on it in 1889. That in October, 1889, *Page 58 
a written contract was entered into between the plaintiff and one Jenkins, under the firm name of Boone  Jenkins, and defendant, as follows:
"We have sold to Mr. J. C. Drake the J. W. Hill farm for five thousand dollars, with interest at the rate of eight per cent, from 1 January, 1889. He is to pay us fourteen hundred dollars, if possible, by January, 1890, and if he fails to raise this amount by the shipment of three hundred bags of peanuts, then he is to pay us twelve hundred dollars and execute a note for two hundred dollars. After making this payment of twelve or fourteen hundred dollars, then Mr. J. C. Drake is to execute his four notes at one, two, three and four years for one thousand dollars each, with interest at the rate of eight (8) per cent.
"17 October, 1889.
"BOONE  JENKINS.
"Witness: J. E. EVERETT."
Nothing was ever paid under said contract, nor any condition thereof performed by Drake. About 1 December, 1889, Drake expressed his inability to carry out said written contract and his dissatisfaction (81)  therewith, and the same was canceled and a new parol contract was then entered into by which Drake agreed to pay $5,000 for the land, of which he should pay $1,400 cash by 20 December, 1889, and to execute his notes at one and two years for the residue, with interest from date; that in case he failed to make the cash payment by said 20 December, 1889, then the contract should be at an end; that 20 December was fixed upon in order to enable the plaintiff to get a tenant if Drake failed to comply; that nothing was ever paid by Drake, nor notes executed.
The defendant Drake, on the other hand, denied that the written contract was canceled, but admitted that its terms were changed as above set out. It appeared to the court by the record that at the time of the trial there was pending in this Court an action brought by the said Drake against the said Boone and Jenkins to compel specific performance of the said contract of 17 October, 1889, the summons in which was issued on 16 January, 1890, and served on 18 January, 1890.
Plaintiff testified to the mutilation of the original contract which had been deposited with Everett for safe keeping, and the paper was produced with the names torn or cut through, Everett stating that Boone so directed him and Drake saying nothing.
There was evidence tending to show that Drake, about 30 December, 1889, offered to comply with the said written contract.
At the close of the evidence the defendant's counsel moved to dismiss for want of jurisdiction. *Page 59 
His Honor, being of opinion that the justice was not competent to try the question of surrender and cancellation of the contract, allowed the motion and dismissed the action.
Appeal by plaintiff.
The testimony was conflicting upon the question whether         (82) the defendant agreed to abandon his rights acquired under the contract of 17 October, 1889. The witness, who seems to have had the custody of the writing, testifies that he mutilated it by direction of Boone, the defendant saying nothing — neither objecting nor consenting. That paper constituted Drake a vendee, and if, according to his contention, he did not surrender it and all rights secured to him under it, so as to constitute an abandonment, there is no admitted phase of the facts in which the relation of vendor and vendee can be held to have ceased, and that of landlord and tenant have begun. Acts relied upon as constituting an abandonment must be "positive, unequivocal, and inconsistent with the contract." Faw v. Whittington, 72 N.C. 324;Miller v. Pierce, 104 N.C. 389. The fact, if established, that the defendant remained silent when the witness Everett, under the direction of the plaintiff, mutilated the contract, is not necessarily inconsistent with the claim of an equity under it, much less a positive and affirmative surrender of his interest acquired under it. White v. Butcher, 59 N.C. 231. It is familiar learning that, in equity, time is not of the essence of the contract, and notwithstanding the default in paying the purchase money, the vendee, if he had not formally or unequivocally abandoned his rights, was the owner in equity, the vendor holding the legal title merely as security for the purchase money. Scarlett v. Hunter,56 N.C. 84; Faw v. Whittington, supra; Falls v. Carpenter, 21 N.C. 237.
The defendant Drake denies the allegation that he expressed dissatisfaction with the contract or asked that it be amended, but insists that the parties entered into a parol agreement merely for the modification of its terms. To maintain his claim he had brought his suit for specific performance, and it was then pending in the Superior          (83) Court.
If, in any view of the testimony, the relation subsisting between the plaintiff and defendant was, when the action began, that of vendor and vendee, and not that of lessor and lessee, there was such a controversy as to the title as would oust the jurisdiction of the justice of the peace. The Superior Court, in the exercise of its powers as a court of Equity, has the exclusive right to adjust the equities growing out of a contract *Page 60 
of purchase if it is still subsisting. Parker v. Allen, 84 N.C. 466;Hughes v. Mason, 84 N.C. 472. The issue raised by the evidence is, whether the defendant abandoned the contract of purchase. Of that question a court of Equity formerly had exclusive jurisdiction, and now, the material facts being in dispute, must be passed upon by a jury in the Superior Court. There is a controversy about the title, bringing the case clearly within the provisions of sub-section (2), section 834 of The Code. The action was properly dismissed.
Affirmed.
Cited: Smith v. Lane, 127 N.C. 578; McLaurin v. McIntyre, 167 N.C. 353;R. R. v. McGuire, 171 N.C. 281.